Title: To George Washington from George Cabot, 16 July 1790
From: Cabot, George
To: Washington, George



Sir
Beverly [Mass.] July 16th 1790

The death of Mr Harris having made a vacancy in the Revenue at Marblehead  I am informed that Col. Joshua Orne will offer himself as a Candidate for the office.
I am so strongly impressed with an idea of the importance it is to the Revenue to have the best men employed in it that I cannot refrain from testifying to you “that Col. Orne is one of

the very few men, within my knowledge, who wou’d execute the duties of such an office with faithfulness toward the Public & reputation to himself.” I have the honor to be Sir with the profoundest respect your most obedient & devoted Servant

George Cabot

